Citation Nr: 0416390	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected heart disease with 
hypertension and/or diabetes mellitus.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for surgical scar of the right leg.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 18, to July 30, 
1974, and from March 1979 to June 1996.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which denied service connection for an eye disorder and 
increased ratings for the right leg scar and bilateral 
defective hearing.  

In his substantive appeal, received in June 2003, the veteran 
appears to have raised the issues of increased ratings for 
his service-connected bilateral knee disabilities.  These 
issues are not in appellate status and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The right leg surgical scar is 57 cm by 1 cm in length, 
is slightly raised and hypopigmented, is not tender or 
painful, and does not cause any limitation of motion or 
functional impairment.  

3.  The veteran currently has a Level I hearing loss in each 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a surgical scar of the right leg are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.118, Part 4, 
including Diagnostic Code 7804 (2002).  

2.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied, by a letter sent to 
the veteran in November 2002, and informing him of VA's duty 
to assist as stated in VCAA, and in the June 2003, when he 
was provided with the law and regulations pertaining to VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

By rating action in December 1995, service connection was 
established, in part, for a surgical scar on the right leg, 
rated 10 percent disabling, and bilateral defective hearing, 
rated noncompensably disabling.  The assigned ratings have 
remained in effect ever since.  

A claim for an increased rating for the right leg scar and 
bilateral defective hearing was received in October 2002.  

On VA scar examination in November 2002, the veteran 
complained of severe pain in his right lower extremity at 
night and with activity.  He could walk approximately 15 feet 
before having to stop and rest secondary to leg pain.  On 
examination, there was a 57 by 1 cm curvilinear scar 
extending from the inguinal crease down the medial aspect of 
the right leg to the mid calf.  In the thigh region, the scar 
was depressed and hyperpigmented.  In the lower region, the 
scar was slightly raised and hypopigmented compared to the 
surrounding skin.  The scar was not tender to palpation, and 
there was no surrounding swelling, erythema, or other 
problems.  The assessment was surgical scar secondary to 
multiple vascular bypass surgeries.  The examiner opined that 
the veteran's right leg pain appeared to be classic symptoms 
of vascular insufficiency and was not secondary to the 
surgical scar, but rather secondary to his underlying 
vascular disease.  

On VA audiological examination in December 2002, the veteran 
complained of difficulty understanding conversation speech.  
Pure tone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
45
65
70
51
LEFT
15
30
50
60
39

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Middle ear function was normal.  The examiner indicated that 
the veteran had mild sloping to moderately severe 
sensorineural hearing loss bilaterally, beginning at 1500 
hertz in the right ear and a 2000 hertz in the left ear.  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Right Leg Scar

The veteran is currently assigned a 10 percent evaluation for 
the surgical scar on the right leg under the provisions of 
Diagnostic Code (DC) 7803 for superficial, unstable scars.  
The 10 percent evaluation is the highest rating possible 
under this provision of the rating code.  

The medical evidence has not shown that the scar is unstable, 
nor is there any limitation of motion associated with the 
left lower leg scar.  In the absence of greater severity of 
the veteran's right leg scar, the 10 percent rating currently 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria.  

The medical evidence does not show any limitation of motion 
associated with the left lower leg scar so as to warrant a 
higher evaluation under DC 7805, nor does the scar encompass 
an area in excess of 144 square inches (929 sq. cm.) or 
greater.  (DC 7802).  Thus, an evaluation in excess of 10 
percent is not warranted under any other potentially 
applicable diagnostic code associated with scars and their 
residual effects.  See 38 C.F.R. § 4.118 (2003).  

The Board is cognizant of the veteran's complaints of pain; 
however, it was opined by the VA physician in November 2002 
that the pain was not caused by the scars, but was the result 
of vascular insufficiency.  In the absence of medical 
evidence of additional disability of the right leg surgical 
scar, the Board finds no basis for the assignment of a higher 
rating under any of the other provisions of the rating 
schedule.  

Defective Hearing

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2003).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2003).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2003).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2003).  See 
Lendenmann, supra.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 51.  The 
percent of discrimination was 96.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 31.  The percent of 
discrimination was 94.  The resulting numeric designation for 
the left ear is I.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for a compensable rating for 
hearing loss.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIA, whichever results in a higher evaluation.  
This provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible), the high level of amplification 
needed to attempt to conduct a speech discrimination test 
would be painful to most people, and speech discrimination 
tests may therefore not be possible or reliable.  See 64 Fed. 
Reg. 25209 (May 11, 1999).  

However, in this case, puretone thresholds at each of the 
four frequencies in either ear are less than 55 decibels.  
Therefore, application of § 4.86(a) does not apply.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, we are constrained to abide by VA regulations.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
disability rating for bilateral hearing loss.  


ORDER

An increased (compensable) evaluation for residuals of a 
laceration of the left index finger is denied.  

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.  


REMAND

The veteran contends that his vision has deteriorated over 
the last few years and believes that it is related to his 
service-connected diabetes mellitus or hypertension.  

A review of the claims file shows that the veteran has not 
had an eye examination since his discharge from military 
service.  Given the fact that he is service-connected for 
insulin dependent diabetes mellitus and hypertension, a VA 
examination should be undertaken to determine the nature and 
etiology of his vision difficulties.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any eye problems since October 2001.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature and etiology of any identified 
eye disorder.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
If an eye disorder is identified, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that it is proximately due to or the 
result of, or being aggravated by his 
service-connected diabetes mellitus or 
hypertension.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claims.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, and any additional 
information obtained as a result of this 
remand.  Consideration should also be 
given to whether any identified eye 
disorder is proximately due to or the 
result of, or being aggravated by the 
service-connected diabetes mellitus or 
hypertension.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



